           Case 6:14-cv-01424-MC              Document 92-5              Filed 12/22/20           Page 1 of 2



From:             Mike Brooks
To:               Galloway, Stephen
Cc:               Lee, Rachel C.; Keating, Reilley; Holland, Darise
Subject:          Re: Brooks v. Agate Resources; Ninth Circuit Case No. 19-35547 [SR-ACTIVE.FID3130539]
Date:             Thursday, May 21, 2020 11:35:52 AM


Again, and I have filed thus with the Court, my understanding is that those exhibits are HIPAS
protected and cannot be given to you. However, as I have noted many times, all if these and
thousands more, including dozens that going to be filed with thus court, the US Supreme
Court, snd with the US Congress, looking into this, were on my Windows XP Workstation. I
was told by co workers that your firm suggested to Trillium to destroy evidence in thus case,
especially my medical requests, requests for ADA accommodations, grievances filed for
sexual harassment, and my complaint about being demoted and publicly harassed by Korjenek
for speaking out about patient profiling. If you had not destroyed those records, you could
look at them and at the flood of criminal complaints and records headed your way. I’m pretty
sure the Hispanic pregnancy records and second hand treatment us going to outrage even
conservatives opposed to immigration because it was so ugly . The tax evasion and illegal
businesses are going to result in the a nightmare for you and the national news coverage us
going to result in federal investigators at long last being forced to poke into this. You can only
hurt people do much before they do something about it. I loathe the idea of putting Coplin,
Cole, Cytrynbaum, Finkelstein Miller, snd Wuest in prison. Prison doesn’t do anyone any
good and it usually puts people beyond the grace of finding God. You forced me to release
Those documents with your foolishness. There will be a steep price to pay for this, maybe not
with thus court, but law enforcement don’t ignore it. All I ever wanted was you to restore my
name, pay for my injuries and make me financially whole, again. Now it’s going to cost you
ten or twenty times that just defending the criminal charges.

Mike Brooks


Sent from my iPhone


       On May 21, 2020, at 10:14 AM, Galloway, Stephen
       <stephen.galloway@stoel.com> wrote:


       ﻿
       Dear Mr. Brooks,

       On or about May 18, we received your (1) Objection To Declaration; Motion For
       Summary Judgment; Motion For Permanent Protective Order; and (2) Motion To Seal
       Exhibits OR, in the Alternative Motion To Unseal and Make Known To The Victims Harm
       Done by Defendant. As acknowledged in your certificate of service, we did not receive
       copies of all of the exhibits, which you have asked the court to file under seal.

       As we have expressed to you several times now, we do not object to you filing medical
       records or protected health information under seal, but if you are going to rely on such
       exhibits, we are entitled to copies. That is especially true where, as here, some of the
       documents at issue are purportedly Agate’s own billing records. Please let me know if

                                                                                                           EXHIBIT 5
                                                                                                          Page 1 of 2
Case 6:14-cv-01424-MC                    Document 92-5             Filed 12/22/20           Page 2 of 2



you will provide us with copies of Exhibits 3, 4, and 8, and if not, whether you
oppose a motion to strike those exhibits.

Thank you for your attention to this matter. I look forward to your response.

Regards,

Stephen H. Galloway
STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
Direct: (503) 294-9369 | Mobile: (503) 367-6832 | Fax: (503) 220-2480
stephen.galloway@stoel.com | Bio | vCard | www.stoel.com

This email may contain material that is confidential, privileged and/or attorney work product for the sole use
of the intended recipient. Any unauthorized review, use, or distribution is prohibited and may be unlawful.




                                                                                                        EXHIBIT 5
                                                                                                       Page 2 of 2
